Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over PRATTE et al. (CN 102548739) and in further view of YOU et al. (2020/0299877).
	Regarding claims 1, 4, 6, and 7, PRATTE et al. discloses a thermoplastic composite molded product for use in aerospace and other high-performance automotive/industrial applications, the thermoplastic composite molded product comprises: 
	a core composite layer portion of thermoplastic composite comprising a fibrous substrate and a uniformly distributed high-performance thermoplastic polymer resin (a main agent resin; and fibrous fillers dispersed in the main agent resin); and 
	a fibrous substrate (fibrous fillers) accounting for 50% to 80% by weight of the total weight of the thermoplastic composite (a concentration of the fibrous fillers is 50% by weight or more in the composite resin molded product), and in the thermoplastic composite, the crystallinity is slower or lower in the surface layer polymer and higher or faster in the core composite layer comprising said fibers (Fig.1) (composite resin molded product, crystallinity of the main agent resin around the fibrous fillers is higher than crystallinity of the main agent resin at a part other than around the fibrous fillers).
	PRATTE et al. is silent to the thermoplastic composite molded product to specifically be an acoustic member.  However, PRATTE et al. discloses said composite is used in aerospace and other high-performance automotive/industrial applications and YOU et al. discloses such composites comprising fibrous fillers with resin are commonly used as acoustic insulation for aerospace and other high-performance automotive/industrial applications [0001]-[0003].  Therefore, it would have been obvious to one of ordinary skill in the art said PRATTE et al. is a thermoplastic composite product can be utilized as an acoustic member in the aerospace or other high-performance automotive/industrial applications as taught by YOU et al.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over PRATTE et al. (CN 102548739) in view of YOU et al. (2020/0299877) as applied to claims 1, 4, 6, and 7 above, and in further view of BERRIGAN et al. (2003/0147983).
	The teachings of PRATTE et al. and YOU et al. are applied as described above for claims 1, 4, 6, and 7.
	Modified PRATTE et al. is silent to instant claim 2.  However, BERRIGAN et al. teaches an analytical study and comparison of fiber ends and middle portions that typically reveals a different morphology between the ends and middles.  The polymer chains in the fiber ends usually are oriented but not to the degree they are oriented in the middle portions of the fibers.  This difference in orientation can result in a difference in the proportion of crystallinity and in the kind of crystalline or other morphological structure [0051].  Fiber ends have a higher crystallization peak than the middle portions that are less highly ordered crystalline [0053].  Therefore, it would have been obvious to one of ordinary skill in the art that the fiber ends and middle portions of modified PRATTE et al. would have differing crystallinity particularly higher crystallinity at the ends than the middle portions as taught by BERRIGAN et al.
	Regarding claim 3, modified PRATTE et al. is silent to a hole or crack on the surface of the thermoplastic composite product.  However, modified PRATTE et al. discloses said product may be deformed, cut, or shaped for desired application.  Therefore, it would have been obvious to one of ordinary skill in the art absent persuasive evidence that the surface of the composite product having a hole or crack with a width 1/10 or less of diameter of fibrous fillers was significant.

5.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over PRATTE et al. (CN 102548739) in view of YOU et al. (2020/0299877) as applied to claims 1, 4, 6, and 7 above, and in further view of NISHIDA et al. (JP 2014/095049-machine translation).
	The teachings of PRATTE et al. and YOU et al. are applied as described above for claims 1, 4, 6, and 7.
	Regarding claim 5, modified PRATTE et al. by YOU et al. is silent to defibrating ends of the fibrous substrate.  However, NISHIDA et al. teach higher fibrillation or defibrating improves crystallinity and high crystallinity is desirable for acoustic members.  Therefore, it would have been obvious to one of ordinary skill in the art to have modified PRATTE et al. in view of YOU et al. by defibrating the fiber ends as taught by NISHIDA et al. in order to increase crystallinity for acoustic usage. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742